         Case 4:20-cv-00505-KGB Document 18 Filed 12/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DAVID BRENNAN                                                                     PLAINTIFF

v.                              Case No. 4:20-cv-00505-KGB

UNITED STATES OF AMERICA,
JOVITA CARRANZA, in her
official capacity as Administrator
of the U.S. Small Business Administration,
and STEVEN MNUCHIN, in his official capacity
as U.S. Secretary of the Treasury                                               DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff David Brennan’s complaint is dismissed with prejudice (Dkt. No. 1).

       It is so adjudged this 4th day of December, 2020.

                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
